Title: To Thomas Jefferson from Serena A. Bampfield, 12 August 1805
From: Bampfield, Serena A.,Bampfield, Elizabeth
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Union Tavern—George Town 
                        on or before 12 Aug 1805
                     
                  
                  Mama requests me to inform you that we are are at Bladensburg—This Morning we agreed with him to bring us in—but he now refuses—this is not a pleasant place for us—Would you be kind enough to give Judge Johnson our Direction and request him to call on us to-morrow—As my Mother came at my particular request that I might make any atonement necessary for the Letter I sent—The Letter inclosed to you on Friday last will sufficiently shew for what reasons our Money was detained—pray Sir, let us have the loan of $100 by the bearer—Our necessity compels us to make the request—We intend going home as soon as we see Judge Johnson—With respect & Submission we are Your obedient Servants
                  
                     S & E Bampfield 
                     
                  
                  
                     A line by the bearer would greatly oblige to let us know where Mr. J is—
                     
                     We are at present at Union Tavern—George Town—The Man who we sent off Express brought us word Mr Jefferson had gone to Carolina & Mr. Johnson not in Washington
                     Mama has written 5 Letters to Judge Johnson since the 1st. Augst & one to yourself containd several Letters she requested you to forward to Mrs. Johnson. Senr. Charleston With the rough Copy of a Letter to her—But we are under some Apprehension of their being detained or intercepted—2 to your care on Sunday 4 Augst. 1 Monday 5—two directed to him 1-2d Augst. to the City of Washington—
                  
               